Civil action to recover on life insurance policy.
The complaint alleges, in substance, that plaintiff is the administrator of Loreain Smith, deceased; that deceased was an unemancipated infant; that she procured the issuance by defendant of a policy of insurance on her life, naming a third party as beneficiary; that the premiums were paid out of her earnings, which, by reason of her infancy, belonged to her mother, Mrs. M. L. Thomas; and that the mother, by reason of the matters and things alleged, is entitled to the proceeds of said policy.
The defendant answered and thereafter the cause was called for trial. Thereupon, the defendant demurred ore tenus for that the complaint fails to state a cause of action. The demurrer was sustained and plaintiff appealed. *Page 755 
The right of action, if any, alleged in the complaint accrues to the mother of deceased. The plaintiff has no interest or estate therein. He is not the real party in interest and has no right to maintain the action. C. S., 446; Rental Co. v. Justice, 211 N.C. 54, 188 S.E. 609.
Furthermore, the appeal is dismissable for failure of the record to show the organization of the court below. Rule 19; Brown v. Johnson,207 N.C. 807, 178 S.E. 570.
Affirmed.